Case 4:1§-mj-00066 Document 1 Filed in TXSD on 01/13/19 Page 1 of 6

AO 91 (Rev, 1111 l) Ci'iminal Complaint

UNITED STATES DlsTRlCT COURT

 

 

 

for the , , . .
L" 1 l
Southem Distriet of Texas JAN 1 d c
'“"` 9
United States ofAmerica ) navm'j'md]ey'cl mcmann
v. )
) caseNO. Lj‘;qMJ"(,((,
Stephen Torres §
)
)
Dej%ndam(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 11, 2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Sectfon Ojfense Desct”t'ption
18 USC 2251(3) &(e) Production of Chi|d Pornography

This criminal complaint is based on these facts:

See attached Aft”ldavit.

if Continued on the attached sheet.

@e"

l t , .
mms signature

Robert J. Guerra, FB| Specia| Agent

Printed name and title

 

 

Sworn to before me and Signed in my presence

Dare: Mp, 3`0/6{ &ém?m&&/P`\`><_\_)

Jua'ge ’s signature

 

City and state: HOUSfOF|. T€XSS ChristinaA. Bryan, USMJ

Prz'med name and title

 

Case 4:19-mj-00066 Document 1 Filed in TXSD on 01/13/19 Page 2 ot 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, depose and state:

I am a Special Agent (SA) With the Federal Bureau of Investigation (FBI), assigned to
the Special Agent in Charge (SAC), in Houston, Texas. l have been so employed since
November 2005. As part of my daily duties as an FBI agent, l am assigned to the FBI
Houston Child Exploitation unit vvhich investigates criminal violations relating to child
exploitation and child pornography including violations pertaining to the illegal production,
distribution, receipt and possession of child pornography, in violation of Title 18 U.S.C. §
2251 and 2252A et seq. l have received training in the area of child pornography and child
exploitation I have had the opportunity to observe and review numerous examples of child
pornography in all forms of media including computer media. Child Pornography, as defined
in 18 U.S.C. §2256, is:

“any visual depiction, including any photograph, tilm, video, picture, or computer or
computer-generated image or picture, vvhether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, Where - (A) the production
of such visual depiction involves the use of a minor engaging in sexually explicit
conduct; . . . [or] (C) such visual depiction has been created, adapted, or modified to
appear that an identifiable minor is engaging in sexually explicit conduct.” F or
conduct occurring after April 30, 2003, the definition also includes “(B) such visual
depiction is a digital image, computer image, or computer-generated image that is, or
is indistinguishable from that of a minor engaging in Sexually explicit conduct.”

This Affidavit is made in support of a criminal complaint charging Stephen TORRES
With violating Title 18 U.S.C. § 2251(a) & (e), vvhich makes it a crime to produce child
pornography

l am familiar With the information contained in this Affidavit based upon the

investigation l have personally conducted and my conversations With other law enforcement

Case 4:19-mj-OOO66 Document 1 Filed in TXSD on 01/13/19 Page 3 ot 6

officers involved in this investigation, or who have engaged in numerous investigations
involving child pornography

Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, l have not included each and every fact known to me concerning this
investigation, l have set forth only those facts that l believe are necessary to establish
probable cause that evidence of a violation of Title 18 U.S.C. § 2251(a) & (e) has been
committed by Stephen TORRES beginning on or about January ll, 2019. Where statements

of others are set forth in this Affidavit, they are set forth in substance and in part.

Law enforcement has been conducting an investigation into the alleged criminal activity
of Stephen TORRES, hereinafter referred to as “TORRES”. The FBI has learned during the
course of this investigation that TORRES is suspected of actively engaging in the sexual

exploitation and sexual abuse of a minor female.

Leading up to January ll, 20l9, Detective Timothy Palchak, was acting in an undercover
capacity as part of the Washington District of Colurnbia Metropolitan Police Department-
Federal Bureau of lnvestigation (“MPD-FBI”) Child Exploitation Task Force. In that
capacityJ the UC entered a public KIK group titled, “#realfather” With a group display name
of, “Open Minded Dad”. KIK is a free mobile application that permits users to send text
messages and other content, including videos and images. KIK also allows members to create

groups that allow users to communicate as a group and send pictures and videos.

Upon entering the group, the UC posted the following message to the group, “Any other
dads home with kids”. A KIK user using the KIK name, “dann.x%,” not fully identified
responded to the message by stating, “l a stepdad 2yr lilgirl and 3 and 4 yr old lilboy”. The
UC initiated a private message with “dann.x93” in a private KIK chat.

2

Case 4:19-mj-OOO66 Document 1 Filed in TXSD on 01/13/19 Page 4 ot 6

8. During the course of the private chat “dann.x93” stated that he was a 24 year-old male
residing in Galveston Texas. “dann.x93” stated that he Was home with his 2 year-old step
daughter and 3 year-old son. Detective Palchak asked “dann.x93”, “What are you looking to
get into?” “dann.x93” responded, “Would you like to trade”. Detective Palchak asked
“dann.x93” to take a live picture of him holding up 3 fingers in front the children.
“dann.x93” complied and sent a live camera image of himself holding up 3 fingers in front of
a clothed minor male, who appeared to be approximately 3 years of age and a clothed minor
female, Who appears to be approximately 2 years of age. The children can be seen sitting on a
red and black blanketl Detective Palchak asked “dann.x93” if he could take another image
holding up 3 fingers in front of just the minor female. “dann.x93” complied and sent an
image of himself holding up 3 fingers in front of the minor female, who appears to be the
same minor female depicted in the previous photograph and the same red and black was

visible.

9_ Detective Palchak asked “dann.x93” what pictures of the minor male that he had from the
past. “dann.x93” answered, “lm try pull them up on my dropbox. Can you take a picture of
her feet”. “dann.x93” sent an image depicting the minor female fully clothed, while the
minor female’s feet were visible to the view of the camera Detective Palchak asked
“dann.x93” what kind of pictures he had of the minor female in Dropbox. “dann.x93” then
sent Detective Palchak an image depicting what appears to be a minor female touching a
male’s penis with her feet. The minor female appears to be lying on the same aforementioned

red and black blanket

10. During the course of the chat referring to the minor female “dann.x93” stated, “I showed

her how grab my cock out and suck it”. “dann.x93” sent a video depicting the minor female

ll.

12.

13.

14.

15.

Case 4:19-mj-OOO66 Document 1 Filed in TXSD on 01/13/19 Page 5 ot 6

being orally penetrated by an adult male’s penis. An adult male can be heard in the

background giving the minor female instructions

SA Robert J. Guerra has reviewed the video and image files sent by TORRES and
believes, based on his training and experience, that several of the images and videos sent by
TORRES are child pornography as defined in Title 18, United States Code, Section 2256.

An emergency disclosure request was sent to Kik for subscriber information associated
with username “dann.x93”. Kik's response provided by a display name of "Danny M", an
unconfirmed email address of ovo66648@gmail.com, a device description of MetroPCS
android LGMS330, and IP logs spanning December 16, 201 S, through January 11, 2019.

Examination of the lP logs yielded a Comcast Communications IP address
98.201.246.231, was used all but one time to access the target account An exigent request
was also sent to Comcast for subscriber identification and physical service address
information associated with the aforementioned IP address Comcast verbally responded to
the request identifying the subscriber as well as a specific physical service address located in
Houston, Texas.

On January 12, 2019, a State search warrant was applied for and granted by 132nd District
Judge Danilo Lacayo. The said search warrant was executed at the specific address identified
by Comcast Communications in Houston, Texas on January 12, 2019. During the execution
of the search warrant, SA Guerra and SA Ryan J. Shultz interviewed TORRES. After being
advised of his Miranda Rz`ghts, TORRES agreed to make a statement

TORRES admitted to the interviewing agents that he was the adult male depicted in the
child pornography images and videos sent to Detective Palchak. TORRES stated he had been

molesting the minor female, identified as MVl (birth year of 2016) for the past few months

Case 4:19-mj-OOO66 Document 1 Filed in TXSD on 01/13/19 Page 6 ot 6

TORRES admitted that all the activities relating the sexual exploitation of MVl took place
inside the residence located at the specific address referenced above. TORRES stated he has
sent images and videos depicting l\/IVl to approximately 5 or 6 other individuals while using
KIK.

16. TORRES advised the interviewing agents that no child pornography would be found on
his LG cellular phone located inside the residence TORRES stated he stored all of his child
pornography, to include the images and videos depicting MVl in a DropBox account
TORRES stated he never penetrated MVl vaginally or anally. TORRES stated he has only
penetrated MVl orally and has done so only a few times.

17. During the execution of the search warrant investigators found the clothing l\/lVl was
wearing during the production of the videos depicting child pornography sent to Detective
Palchak. lnvestigators also found the red and black blanket depicted in the images and videos
received by Detective Palchak. Lastly, the mother of MVl positively identified the minor
female victim depicted in the child pornography images and videos sent to Detective Palchak
as MVl.

18. Based upon the information delineated above, 1 believe that probable cause exists for the

issuance of a Criminal Complaint charging TORRES with a violation of Title 18 U.S.C. §

2251(a) & (e), which makes it a crime to produce child pornogra§hy.

Robert ]. iiuerra
Special Agent, FBI

Subscribed and sworn before me this 13 of Janu ry 2019, and l find probable cause.

 

Christina A. Bryan
United States Magistrate ludge

